Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6 of applicant arguments/remarks, filed 06/07/2022, with respect to the rejection(s) of claim(s) 1-6 and 10-15 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112. Please see below for full details. 

Applicant’s arguments with respect to the prior art rejections of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim discloses the limitations “polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam; a transparent cell filled with alkali metal atoms and through which the first light beam is transmitted, the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field” (emphasis added). The limitations, at first, disclose that either the first light beam or second light beam can be rotated; later, the limitations state that the first light beam is rotated. Therefore, it is unclear if the second light beam can be rotated.

Claims 2-5 are rejected for depending on claim 1.

Regarding claim 6, the claim discloses the limitations “a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam; a transparent cell filled with alkali metal atoms and through which the first light beam is transmitted, the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field” (emphasis added). The limitations, at first, disclose that either the first light beam or second light beam can be rotated; later, the limitations state that the first light beam is rotated. Therefore, it is unclear if the second light beam can be rotated.

Claims 10-15 are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman (US 2009/0289629), in view of LaForge (“A Mach–Zehnder interferometer for the detection and noninvasive optical amplification of polarization rotation”).

Regarding claim 1, Tuchman teaches an atomic magnetometer comprising: 
a laser light source configured to emit light [Fig. 3, light source 18. See also rest of reference.]; 
a light splitting unit configured to split the light emitted from the laser light source into at least a first light beam and a second light beam [Fig. 3, wherein an additional laser path 44 is created that is split off from probe beam 36. See ¶0055 and rest of reference.];  
a transparent cell filled with alkali metal atoms and through which the first light beam is transmitted [Fig. 3, cell 28. See also rest of reference.]; and 
a photodetector configured to detect interference between the first light beam which has been transmitted through the transparent cell and the second light beam which has not been transmitted through the transparent cell [Fig. 3, wherein photodetector 30 acquires both laser path 44 and 36. See also ¶0054-0055 and rest of reference.].
	However, Tuchman is silent in teaching each of which is a linearly polarized light beam; 
a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam; and the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field.
	LaForge, which is also in the field of magnetometers, teaches two light beams wherein each of which is a linearly polarized light beam [Introduction, wherein “FR in the OB scheme is measured as the difference in the magnitude of two orthogonal linear polarization components. The probe beam is split into two linear components with a polarizing beam splitter PBS which are detected with separate photodiodes PDs”. See also rest of reference.]; a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam [Introduction, wherein “FR in the OB scheme is measured as the difference in the magnitude of two orthogonal linear polarization components. The probe beam is split into two linear components with a polarizing beam splitter PBS which are detected with separate photodiodes PDs”. See also rest of reference.]; and the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field [Introduction, wherein “FR in the OB scheme is measured as the difference in the magnitude of two orthogonal linear polarization components. The probe beam is split into two linear components with a polarizing beam splitter PBS which are detected with separate photodiodes PDs”. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and LaForge because Tuchman teaches an interferometer apparatus that includes a probe beam and LaForge is also in the field of interferometers and the like and teaches that it is known in the art for probe beams to be linearly polarized and to have orthogonal polarizations [LaForge - Introduction, wherein “FR in the OB scheme is measured as the difference in the magnitude of two orthogonal linear polarization components. The probe beam is split into two linear components with a polarizing beam splitter PBS which are detected with separate photodiodes PDs”. See also rest of reference.]. Therefore, it would have been obvious to a person having ordinary skill in the art to try and have the probe beams in Tuchman as linearly polarized beams that are orthogonally polarized with respect to each other.

Regarding claim 3, Tuchman and LaForge teach the limitations of claim 1, which this claim depends from.
Tuchman further teaches wherein the alkali metal atom is any one of potassium, rubidium, and cesium [¶0043, wherein alkali metals are used in the cell. See also rest of reference.].

Regarding claim 4, Tuchman and LaForge teach the limitations of claim 1, which this claim depends from.
Tuchman further teaches a gradiometer comprising the atomic magnetometer according to claim 1 [¶0065-0066, wherein multiple magnetometers can be used to form gradiometer. See also rest of reference.].

Regarding claim 5, Tuchman and LaForge teach the limitations of claim 1, which this claim depends from.
Tuchman further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer according to claim 1 [See referenced portions of Tuchman in claim 1 above.]; and a controller configured to control the atomic magnetometer [¶0017, wherein a controller is used to control the magnetometer components. See also rest of reference.].

Regarding claim 6, Tuchman teaches an atomic magnetometer for measuring a strength of a magnetic field using probe light, the atomic magnetometer comprising: 
a laser light source configured to emit probe light [Fig. 3, light source 18. See also rest of reference.]; 
a light splitting unit configured to split the probe light into a first light beam and a second light beam, [Fig. 3, wherein an additional laser path 44 is created that is split off from probe beam 36. See ¶0055 and rest of reference.];  
a transparent cell filled with alkali metal atoms and through which the first light beam is transmitted [Fig. 3, cell 28. See also rest of reference.]; and 
a photodetector configured to detect an intensity of interfering light between the first light beam having been transmitted through the transparent cell and the second light beam which has not been transmitted through the transparent cell or has been transmitted through the transparent cell at a position different from a position at which the first light beam is transmitted through the transparent cell [Fig. 3, wherein photodetector 30 acquires both laser path 44 and 36. The photodetector is known to acquire the optical intensity of light. ¶0054-0059, wherein the magnitude of the phase shift is determined, which leads to the amount of interference. See also ¶0055 and rest of reference.].
However, Tuchman is silent in teaching each of which is a linearly polarized light beam; 
a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam; and the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field.
	LaForge, which is also in the field of magnetometers, teaches two light beams wherein each of which is a linearly polarized light beam [Introduction, wherein “FR in the OB scheme is measured as the difference in the magnitude of two orthogonal linear polarization components. The probe beam is split into two linear components with a polarizing beam splitter PBS which are detected with separate photodiodes PDs”. See also rest of reference.]; a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam [Introduction, wherein “FR in the OB scheme is measured as the difference in the magnitude of two orthogonal linear polarization components. The probe beam is split into two linear components with a polarizing beam splitter PBS which are detected with separate photodiodes PDs”. See also rest of reference.]; and the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field [Introduction, wherein “FR in the OB scheme is measured as the difference in the magnitude of two orthogonal linear polarization components. The probe beam is split into two linear components with a polarizing beam splitter PBS which are detected with separate photodiodes PDs”. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and LaForge because Tuchman teaches an interferometer apparatus that includes a probe beam and LaForge is also in the field of interferometers and the like and teaches that it is known in the art for probe beams to be linearly polarized and to have orthogonal polarizations [LaForge - Introduction, wherein “FR in the OB scheme is measured as the difference in the magnitude of two orthogonal linear polarization components. The probe beam is split into two linear components with a polarizing beam splitter PBS which are detected with separate photodiodes PDs”. See also rest of reference.]. Therefore, it would have been obvious to a person having ordinary skill in the art to try and have the probe beams in Tuchman as linearly polarized beams that are orthogonally polarized with respect to each other.

Regarding claim 12, Tuchman and LaForge teach the limitations of claim 6, which this claim depends from.
Tuchman further teaches further comprising a deflector configured to deflect the second light beam toward the photodetector [Fig. 3, see mirror 40 and 42. See also rest of reference.].

Regarding claim 13, Tuchman and LaForge teach the limitations of claim 6, which this claim depends from.
Tuchman further teaches wherein the alkali metal atom is any one of potassium, rubidium, and cesium [¶0043, wherein alkali metals are used in the cell. See also rest of reference.].

Regarding claim 14, Tuchman and LaForge teach the limitations of claim 6, which this claim depends from.
Tuchman further teaches a gradiometer comprising the atomic magnetometer according to claim 6 [¶0065-0066, wherein multiple magnetometers can be used to form gradiometer. See also rest of reference.].

Regarding claim 15, Tuchman and LaForge teach the limitations of claim 6, which this claim depends from.
Tuchman further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer according to claim 6 [See referenced portions of Tuchman in claim 1 above.]; and a controller configured to control the atomic magnetometer [¶0017, wherein a controller is used to control the magnetometer components. See also rest of reference.].

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Tuchman, in view of previously cited LaForge, and in further view of Herbsommer (US 2018/0156875).

Regarding claim 2, Tuchman and LaForge teach the limitations of claim 1, which this claim depends from.
	Tuchman and LaForge further teaches a position adjustor configured to adjust a position of an element [Tuchman - Fig. 3, piezoelectric device 41. LaForge – See tilting mirrors. See also rest of references.].
	However, Tuchman and LaForge are silent in teaching further comprising a position adjustor configured to adjust a position of the photodetector (emphasis added).
	Herbsommer, which is also in the field of magnetometers, teaches a position adjustor configured to adjust a position of the photodetector [¶0021, wherein the position of the photodetectors can be changed in different embodiments. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and LaForge with the teachings of Herbsommer because Tuchman and LaForge teach that it is known to change the position of elements of the magnetometer and Herbsommer teaches that the photodetector positions can also be changed [Tuchman – Fig. 3, piezoelectric device 41; Herbsommer - ¶0021]. 

Regarding claim 11, Tuchman and LaForge teach the limitations of claim 6, which this claim depends from.
	Tuchman and LaForge further teach a position adjustor configured to adjust a position of an element [Tuchman - Fig. 3, piezoelectric device 41. LaForge – See tilting mirrors. See also rest of references.].
	However, Tuchman and LaForge are silent in teaching further comprising a position adjustor configured to adjust a position of the photodetector (emphasis added).
	Herbsommer, which is also in the field of magnetometers, teaches a position adjustor configured to adjust a position of the photodetector [¶0021, wherein the position of the photodetectors can be changed in different embodiments. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and LaForge with the teachings of Herbsommer because Tuchman and LaForge teach that it is known to change the position of elements of the magnetometer and Herbsommer teaches that the photodetector positions can also be changed [Tuchman – Fig. 3, piezoelectric device 41; Herbsommer - ¶0021].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Tuchman, in view of previously cited LaForge, and in further view of Sugioka (US 2011/0193555).

Regarding claim 10, Tuchman teaches the limitations of claim 6, which this claim depends from.
	Tuchman further teaches wherein a phase difference between the first light beam and the second light beam is a certain amount of degrees [Tuchman - ¶0055-0060, wherein there is a phase difference/shift between beams. See also rest of reference.].
	However, Tuchman and LaForge are silent in teaching wherein a phase difference is 180 degrees.
	Sugioka, which is in the field of magnetometers, teaches a phase difference is 180 degrees [¶0095, wherein there is a phase shift of pi radians, which is equal to 180 degrees. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and LaForge with the teachings of Sugioka because Tuchman teaches that there is a phase shift between two light beams and Sugioka teaches that difference in magnetic field intensity can be directly measured as a difference  in polarization rotation angle [Sugioka - ¶0095], which is the object of a magnetometer and Tuchman and LaForge teach a magnetometer/interferometer. 

Claims 1, 3-6, and 12-15 can also be rejected under 35 U.S.C. 103 as being unpatentable over Tuchman (US 2009/0289629), in view of Smiciklas (US 10,401,439).

Regarding claim 1, Tuchman teaches an atomic magnetometer comprising: 
a laser light source configured to emit light [Fig. 3, light source 18. See also rest of reference.]; 
a light splitting unit configured to split the light emitted from the laser light source into at least a first light beam and a second light beam [Fig. 3, wherein an additional laser path 44 is created that is split off from probe beam 36. See ¶0055 and rest of reference.];  
a transparent cell filled with alkali metal atoms and through which the first light beam is transmitted [Fig. 3, cell 28. See also rest of reference.]; and 
a photodetector configured to detect interference between the first light beam which has been transmitted through the transparent cell and the second light beam which has not been transmitted through the transparent cell [Fig. 3, wherein photodetector 30 acquires both laser path 44 and 36. See also ¶0054-0055 and rest of reference.].
	However, Tuchman is silent in teaching each of which is a linearly polarized light beam; 
a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam; and the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field.
	Smiciklas, which is also in the field of magnetometers, teaches two light beams wherein each of which is a linearly polarized light beam [Col. 4, lines 27-38; See also Fig. 1, probe lasers 106 and 108. See also rest of reference.]; a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam [Col. 4, lines 27-38, wherein the lasers include components that have the polarization rotated to be orthogonal.; See also Fig. 1, probe lasers 106 and 108. See also rest of reference.]; and the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field [Abstract, wherein a magnetic field is incident on the cavity. See also Fig. 1 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and Smiciklas because Tuchman teaches a magnetometer apparatus that includes a probe beam and Smiciklas is also in the field of magnetometers and teaches that it is known in the art for probe beams to be linearly polarized and to have orthogonal polarizations [Smiciklas - Col. 4, lines 27-38; See also Fig. 1, probe lasers 106 and 108; Abstract. See also rest of reference.]. Therefore, it would have been obvious to a person having ordinary skill in the art to try and have the probe beams in Tuchman as linearly polarized beams that are orthogonally polarized with respect to each other.
Regarding claim 3, Tuchman and Smiciklas teach the limitations of claim 1, which this claim depends from.
Tuchman further teaches wherein the alkali metal atom is any one of potassium, rubidium, and cesium [¶0043, wherein alkali metals are used in the cell. See also rest of reference.].

Regarding claim 4, Tuchman and Smiciklas teach the limitations of claim 1, which this claim depends from.
Tuchman further teaches a gradiometer comprising the atomic magnetometer according to claim 1 [¶0065-0066, wherein multiple magnetometers can be used to form gradiometer. See also rest of reference.].

Regarding claim 5, Tuchman and Smiciklas teach the limitations of claim 1, which this claim depends from.
Tuchman further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer according to claim 1 [See referenced portions of Tuchman in claim 1 above.]; and a controller configured to control the atomic magnetometer [¶0017, wherein a controller is used to control the magnetometer components. See also rest of reference.].

Regarding claim 6, Tuchman teaches an atomic magnetometer for measuring a strength of a magnetic field using probe light, the atomic magnetometer comprising: 
a laser light source configured to emit probe light [Fig. 3, light source 18. See also rest of reference.]; 
a light splitting unit configured to split the probe light into a first light beam and a second light beam, [Fig. 3, wherein an additional laser path 44 is created that is split off from probe beam 36. See ¶0055 and rest of reference.];  
a transparent cell filled with alkali metal atoms and through which the first light beam is transmitted [Fig. 3, cell 28. See also rest of reference.]; and 
a photodetector configured to detect an intensity of interfering light between the first light beam having been transmitted through the transparent cell and the second light beam which has not been transmitted through the transparent cell or has been transmitted through the transparent cell at a position different from a position at which the first light beam is transmitted through the transparent cell [Fig. 3, wherein photodetector 30 acquires both laser path 44 and 36. The photodetector is known to acquire the optical intensity of light. ¶0054-0059, wherein the magnitude of the phase shift is determined, which leads to the amount of interference. See also ¶0055 and rest of reference.].
However, Tuchman is silent in teaching each of which is a linearly polarized light beam; 
a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam; and the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field.
	Smiciklas, which is also in the field of magnetometers, teaches two light beams wherein each of which is a linearly polarized light beam [Col. 4, lines 27-38; See also Fig. 1, probe lasers 106 and 108. See also rest of reference.]; a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam [Col. 4, lines 27-38, wherein the lasers include components that have the polarization rotated to be orthogonal.; See also Fig. 1, probe lasers 106 and 108. See also rest of reference.]; and the polarization plane of the first light beam being rotated when the transparent cell is subjected to a magnetic field [Abstract, wherein a magnetic field is incident on the cavity. See also Fig. 1 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tuchman and Smiciklas because Tuchman teaches a magnetometer apparatus that includes a probe beam and Smiciklas is also in the field of magnetometers and teaches that it is known in the art for probe beams to be linearly polarized and to have orthogonal polarizations [Smiciklas - Col. 4, lines 27-38; See also Fig. 1, probe lasers 106 and 108; Abstract. See also rest of reference.]. Therefore, it would have been obvious to a person having ordinary skill in the art to try and have the probe beams in Tuchman as linearly polarized beams that are orthogonally polarized with respect to each other.

Regarding claim 12, Tuchman and Smiciklas teach the limitations of claim 6, which this claim depends from.
Tuchman further teaches further comprising a deflector configured to deflect the second light beam toward the photodetector [Fig. 3, see mirror 40 and 42. See also rest of reference.].

Regarding claim 13, Tuchman and Smiciklas teach the limitations of claim 6, which this claim depends from.
Tuchman further teaches wherein the alkali metal atom is any one of potassium, rubidium, and cesium [¶0043, wherein alkali metals are used in the cell. See also rest of reference.].

Regarding claim 14, Tuchman and Smiciklas teach the limitations of claim 6, which this claim depends from.
Tuchman further teaches a gradiometer comprising the atomic magnetometer according to claim 6 [¶0065-0066, wherein multiple magnetometers can be used to form gradiometer. See also rest of reference.].

Regarding claim 15, Tuchman and Smiciklas teach the limitations of claim 6, which this claim depends from.
Tuchman further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer according to claim 6 [See referenced portions of Tuchman in claim 1 above.]; and a controller configured to control the atomic magnetometer [¶0017, wherein a controller is used to control the magnetometer components. See also rest of reference.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/151374 is also in the field of Mach Zehnder interferometers and teaches two linearly polarized orthogonal beams [page 5-6].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896